Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 209 filed 01/24/19                                                                                                                         PageID.7832   Page 1 of
                                      7


                                                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                                                                                 EASTERN DISTRICT OF MICHIGAN
                                                                                                                                                      SOUTHERN DIVISION

                                                                                                                               LEAGUE OF WOMEN VOTERS
                                                                                                                               OF MICHIGAN, ROGER J. BRDAK,
                                                                                                                               FREDERICK C. DURHAL, JR.,         Case No. 2:17-cv-14148
                                                                                                                               JACK E. ELLIS, DONNA E.
                                                                                                                               FARRIS, WILLIAM “BILL” J.         Hon. Eric L. Clay
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               GRASHA, ROSA L. HOLLIDAY,         Hon. Denise Page Hood
                                                                                                                               DIANA L. KETOLA, JON “JACK”       Hon. Gordon J. Quist
                                                                                                                               G. LASALLE, RICHARD “DICK”
                                                                                                                               W. LONG, LORENZO RIVERA
                                                                                                                               and RASHIDA H. TLAIB,
                                                                                                                                                                 THE MICHIGAN SENATE’S
                                                                                                                                         Plaintiffs,             MOTION FOR IMMEDIATE
                                                                                                                                                                 CONSIDERATION OF MOTION
                                                                                                                               v.                                TO INTERVENE

                                                                                                                               JOCELYN BENSON, in her official
                                                                                                                               Capacity as Michigan
                                                                                                                               Secretary of State,

                                                                                                                                         Defendant.
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 209 filed 01/24/19                                                                                                                                   PageID.7833    Page 2 of
                                      7


                                                                                                                                       THE MICHIGAN SENATE’S MOTION FOR IMMEDIATE
                                                                                                                                          CONSIDERATION OF MOTION TO INTERVENE

                                                                                                                                     Nonparty and Proposed Intervenor the Michigan Senate (the “Senate”),

                                                                                                                               through its attorneys, Dykema Gossett PLLC, hereby moves for immediate

                                                                                                                               consideration of its Motion to Intervene. This Motion is accompanied by a Brief in
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               Support per LR 7.1(d).

                                                                                                                                                                       Respectfully submitted,

                                                                                                                                                                       DYKEMA GOSSETT PLLC
                                                                                                                               Date: January 24, 2019
                                                                                                                                                                    By: /s/ Jason T. Hanselman
                                                                                                                                                                      Jason T. Hanselman (P61813)
                                                                                                                                                                      Gary P. Gordon (P26290)
                                                                                                                                                                      Counsel for Nonparties
                                                                                                                                                                      201 Townsend Street, Suite 900
                                                                                                                                                                      Lansing, MI 48933
                                                                                                                                                                      Telephone: (517) 374-9100
                                                                                                                                                                      jhanselman@dykema.com




                                                                                                                                                                       2
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 209 filed 01/24/19                                                                                                                         PageID.7834   Page 3 of
                                      7


                                                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                                                                                 EASTERN DISTRICT OF MICHIGAN
                                                                                                                                                      SOUTHERN DIVISION

                                                                                                                               LEAGUE OF WOMEN VOTERS
                                                                                                                               OF MICHIGAN, ROGER J. BRDAK,
                                                                                                                               FREDERICK C. DURHAL, JR.,         Case No. 2:17-cv-14148
                                                                                                                               JACK E. ELLIS, DONNA E.
                                                                                                                               FARRIS, WILLIAM “BILL” J.         Hon. Eric L. Clay
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               GRASHA, ROSA L. HOLLIDAY,         Hon. Denise Page Hood
                                                                                                                               DIANA L. KETOLA, JON “JACK”       Hon. Gordon J. Quist
                                                                                                                               G. LASALLE, RICHARD “DICK”
                                                                                                                               W. LONG, LORENZO RIVERA
                                                                                                                               and RASHIDA H. TLAIB,
                                                                                                                                                                 THE MICHIGAN SENATE’S
                                                                                                                                         Plaintiffs,             BRIEF IN SUPPORT OF MOTION
                                                                                                                                                                 FOR IMMEDIATE
                                                                                                                               v.                                CONSIDERATION OF MOTION
                                                                                                                                                                 TO INTERVENE
                                                                                                                               JOCELYN BENSON, in her official
                                                                                                                               Capacity as Michigan
                                                                                                                               Secretary of State,

                                                                                                                                         Defendant.
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 209 filed 01/24/19                                                                                                                                       PageID.7835     Page 4 of
                                      7


                                                                                                                                  THE MICHIGAN SENATE’S BRIEF IN SUPPORT OF MOTION FOR
                                                                                                                                   IMMEDIATE CONSIDERATION OF MOTION TO INTERVENE

                                                                                                                                     In support of its Motion for Immediate Consideration of its Motion to

                                                                                                                               Intervene, the Senate, through its attorneys, Dykema Gossett PLLC, states as

                                                                                                                               follows:
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                                     1.     On December 22, 2017, the League of Women Voters of Michigan

                                                                                                                               and other named individuals (collectively, “Plaintiffs”) filed a two-count

                                                                                                                               Complaint for Declaratory and Injunctive Relief (ECF No. 1) against former

                                                                                                                               Michigan Secretary of State Ruth Johnson in her official capacity, asserting that

                                                                                                                               Michigan’s current congressional and state legislative apportionment plans are

                                                                                                                               unconstitutional pursuant to 42 U.S.C. § 1983, § 1988 and the First and Fourteenth

                                                                                                                               Amendments to the United States Constitution.

                                                                                                                                     2.     Former Secretary Johnson vigorously defended the duly enacted

                                                                                                                               congressional and state legislative apportionment plans during her term in office,

                                                                                                                               which ended on December 31, 2018.

                                                                                                                                     3.     On January 1, 2019, Secretary of State Jocelyn Benson was sworn

                                                                                                                               into office as former Secretary Johnson’s successor and, under Fed. R. Civ. P.

                                                                                                                               25(d), was automatically substituted as a party in this case in her official capacity.

                                                                                                                                     4.     On January 17, 2019, Secretary Benson filed a Response to

                                                                                                                               Defendants-Intervenors’ Emergency Motion to Stay Trial, in which she agreed that

                                                                                                                               an adjournment of the imminent trial scheduled for February 5, 2019, would be

                                                                                                                                                                          2
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 209 filed 01/24/19                                                                                                                                     PageID.7836    Page 5 of
                                      7


                                                                                                                               appropriate under the circumstances of this case and stated that “[a]n adjournment

                                                                                                                               will permit the Secretary of State and Plaintiffs the opportunity to focus their

                                                                                                                               efforts on negotiating a mutually agreeable and complete resolution of their

                                                                                                                               disputes.” (ECF #199, PageID.7601.)

                                                                                                                                     5.     Because Secretary Benson apparently is declining to defend
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               Michigan’s current duly enacted congressional and state legislative apportionment

                                                                                                                               plans, the Senate’s interests, as described in its Motion to Intervene and Brief in

                                                                                                                               Support, are no longer being vigorously defended.

                                                                                                                                     6.     This Court’s August 14, 2018 Order denying intervention by members

                                                                                                                               of the Michigan House of Representatives (the “House Intervenors”) dissuaded the

                                                                                                                               Senate from intervening earlier because it concluded that the “Applicants’ motion

                                                                                                                               [to intervene] is premature. Although Applicants speculate about the ‘possibility’

                                                                                                                               that the executive branch will end its participation in this matter, [R. 70 at PageID

                                                                                                                               #1221], Applicants’ argument presupposes events that have not yet come to pass,

                                                                                                                               including but not limited to the executive branch ending its participation in this

                                                                                                                               case and the legislative branch voting to fill the adversarial void. Assuming,

                                                                                                                               without deciding, that there are circumstances in which the legislative branch may

                                                                                                                               permissibly represent the state’s interests in court, Applicants’ current motion is

                                                                                                                               premature.” (ECF #91, PageID.2061-62.)




                                                                                                                                                                        3
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 209 filed 01/24/19                                                                                                                                     PageID.7837   Page 6 of
                                      7


                                                                                                                                     8.     The possibility that the executive branch would end its participation

                                                                                                                               and vigorous defense in this case has now come to pass, and the Senate’s interests

                                                                                                                               are not being adequately represented.

                                                                                                                                     9.     Through its Motion to Intervene and Brief in Support, the Senate

                                                                                                                               seeks to meaningfully participate in any negotiations toward a “mutually agreeable
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               and complete resolution of the[se] disputes” (ECF #199, PageID.7601) and, if no

                                                                                                                               settlement is reached, in the subsequent trial.

                                                                                                                                     WHEREFORE, for the foregoing reasons, the Senate respectfully requests

                                                                                                                               that this Court grant its Motion for Immediate Consideration of its Motion to

                                                                                                                               Intervene.

                                                                                                                                                                          Respectfully submitted,

                                                                                                                                                                          DYKEMA GOSSETT PLLC
                                                                                                                               Date: January 24, 2019
                                                                                                                                                                       By: /s/ Jason T. Hanselman
                                                                                                                                                                         Jason T. Hanselman (P61813)
                                                                                                                                                                         Gary P. Gordon (P26290)
                                                                                                                                                                         Counsel for Nonparties
                                                                                                                                                                         201 Townsend Street, Suite 900
                                                                                                                                                                         Lansing, MI 48933
                                                                                                                                                                         Telephone: (517) 374-9100
                                                                                                                                                                         jhanselman@dykema.com




                                                                                                                                                                          4
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 209 filed 01/24/19                                                                                                                                       PageID.7838    Page 7 of
                                      7


                                                                                                                                                                CERTIFICATE OF SERVICE

                                                                                                                                       I hereby certify that on January 24, 2019, I electronically filed the foregoing

                                                                                                                               document with the Clerk of the Court using the ECF system which will send

                                                                                                                               notification of such filing to counsel of record. I hereby certify that I have mailed

                                                                                                                               by United States Postal Service the same to any non-ECF participants.
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                                                                              By: /s/ Jason T. Hanselman
                                                                                                                                                                              Jason T. Hanselman (P61813)
                                                                                                                                                                              Gary P. Gordon (P26290)
                                                                                                                                                                              Counsel for Nonparties
                                                                                                                                                                              201 Townsend Street, Suite 900
                                                                                                                                                                              Lansing, MI 48933
                                                                                                                                                                              Telephone: (517) 374-9100
                                                                                                                                                                              ggordon@dykema.com


                                                                                                                               4836-3682-6502.1
                                                                                                                               ID\HANSELMAN, JASON - 116331\000001




                                                                                                                                                                          5
